Exhibit 10.1
FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.

             
 
    )      
In the Matter of
    )     STIPULATION AND CONSENT
 
    )     TO THE ISSUANCE OF AN
 
    )     ORDER TO CEASE AND DESIST
ADVANTA BANK CORP.
    )      
DRAPER, UTAH
    )     FDIC-09-266b
 
    )      
(INSURED STATE NONMEMBER BANK)
    )      

     Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE
OF AN ORDER TO CEASE AND DESIST (CONSENT AGREEMENT) by the Federal Deposit
Insurance Corporation (FDIC), it is hereby stipulated and agreed by and between
a representative of the Legal Division of the FDIC and Advanta Bank Corp.,
Draper, Utah (Respondent) as follows:
     1. The Respondent has been advised of its right to receive a Notice of
Charges for an Order to Cease and Desist; Findings of Fact and Conclusions of
Law; Order to Pay; and Notice of Hearing (collectively, NOTICE) detailing the
unsafe or unsound banking practices alleged to have been committed by the
Respondent for which an Order to Cease and Desist (ORDER) may issue against the
Respondent pursuant to sections 8(b) of the Federal Deposit Insurance Act (Act),
12 U.S.C. §§ 1818(b).
     2. The Respondent has been further advised of its right to a hearing on the
charges under sections 8(b) of the Act, 12

 



--------------------------------------------------------------------------------



 



U.S.C. §§ 1818(b) and the FDIC Rules of Practice and Procedure, 12 C.F.R.
Part 308.
     3. The Respondent is represented by counsel.
     4. The Respondent admits that the FDIC is the appropriate Federal banking
agency to maintain this enforcement action pursuant to section 3(q)(3) of the
Act, 12 U.S.C. § 1813(q)(3), and that the FDIC has jurisdiction over it and the
subject matter of this proceeding.
     5. In the interest of compromise and settlement, the Respondent, solely for
the purpose of this proceeding pursuant to section 8(b) of the Act, 12 U.S.C. §§
1818(b), and without admitting or denying any of charges of unsafe or unsound
banking practices, hereby consents and agrees to the issuance of the ORDER by
the FDIC.
     6. The Respondent further stipulates and agrees that such ORDER will be
deemed to be an order which has become final under the Act, and that such ORDER
shall become effective upon its issuance by the FDIC and fully enforceable by
the FDIC pursuant to the provisions of the Act subject only to the conditions of
paragraphs 8 and 9 of this CONSENT AGREEMENT.
     7. In the event the FDIC accepts this CONSENT AGREEMENT and issues the
ORDER, it is agreed that no action will be taken by the FDIC against the
Respondent to enforce the ORDER

2



--------------------------------------------------------------------------------



 



in the United States District Court unless the Respondent or any director,
officer, employee, agent, successor or assign, or other institution-affiliated
party (collectively, the Bank Parties) has violated or is about to violate any
provision of such ORDER.
     8. The FDIC and the Respondent agree that entering into this CONSENT
AGREEMENT shall not constitute an admission of liability by the Respondent for
the alleged unsafe or unsound banking practices that form the basis of the
ORDER.
     9. The Respondent hereby waives:
          (a) all defenses and counterclaims of any kind to the NOTICE and in
this proceeding;
          (b) a public hearing for the purpose of taking evidence on such
alleged charges;
          (c) the filing of proposed findings of fact and conclusions of law;
          (d) the issuance of a recommended decision by an administrative law
judge;
          (e) the filing of exceptions and briefs with respect to such
recommended decision; and
          (f) judicial review of the ORDER as provided by section 8(h) of the
Act, 12 U.S.C. § 1818(h), or any other challenge to the validity of the ORDER.

3



--------------------------------------------------------------------------------



 



Dated this 24 day of June, 2009.

     
FDIC
LEGAL DIVISION
  ADVANTA BANK CORP.
DRAPER, UTAH      
BY:
  BY:       /s/ Carol G. Laakso   /s/ Dennis Alter      
Carol G. Laakso
  Dennis Alter
Counsel
  Director           /s/ Calvin M. Boardman           Calvin M. Boardman    
Director           /s/ Philip M. Browne           Philip M. Browne     Director
          /s/ Fred W. Fairclough           Fred W. Fairclough     Director      
    /s/ Fred P. Gonzales           Fred P. Gonzales     Director           /s/
John F. Moore           John F. Moore     Director           /s/ William
Wirthlin           William Wirthlin     Director                 Comprising the
Board of     Directors of Advanta Bank Corp.,     Draper, Utah

4